DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weisbaum (US 1046128).
Regarding claim 1, Weisbaum teaches an upper body garment (fig. 1 shows an upper portion of a shirt) comprising: 
a front portion and a back portion that together define at least a neck opening (figs. 1-2); 
a front collar panel (fig. 1, neck band 4) having a superior edge, an inferior edge, a first terminal end (fig. 3, tab 6), and a second terminal end (fig. 3, tab 7), the inferior edge of the front collar panel affixed to a front side of the neck opening (fig. 1); and 
a back collar panel (figs. 1-3, panel 9 and gusset 8) having a superior edge, an inferior edge, a first terminal end, and a second terminal end (fig. 1), the inferior edge of the back collar panel affixed to a back side of the neck opening (fig. 1), wherein the first terminal end of the front collar panel is in an overlapping relationship with the first terminal end of the back collar panel at a first side of the neck opening to form a first intersection point (annotated fig. 1 below), and wherein the second terminal end of the front collar panel is in an overlapping relationship with the second terminal end of the back collar panel at a second side of the neck opening to form a second intersection point (annotated fig. 1 below), and wherein the inferior edge of the back collar panel comprises a first segment that extends inferiorly from the first intersection point to a vertex and a second segment that extends inferiorly from the second intersection point to the vertex to form a V-shape (annotated fig. 1 below).

    PNG
    media_image1.png
    244
    466
    media_image1.png
    Greyscale

Regarding claim 2, Weisbaum teaches the first terminal end of the front collar panel is at least partially detached from the first terminal end of the back collar panel, and wherein the second terminal end of the front collar panel is at least partially detached from the second terminal end of the back collar panel (fig. 3).
Regarding claim 3, Weisbaum teaches the first terminal end of the front collar panel is positioned medial to the first terminal end of the back collar panel, and wherein the second terminal end of the front collar panel is positioned medial to the second terminal end of the back collar panel (figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbaum (US 1046128) as applied to claims 1 above, and further in view of Becton (US 20140047614).
Regarding claim 5, Weisbaum does not teach the front portion and the back portion of the upper body garment are formed from a first material having a first stretch characteristic, and wherein the front collar panel and the back collar panel are formed from a second material having a second stretch characteristic. 
However, in the same field of endeavor, Becton teaches the front portion and the back portion of the upper body garment are formed from a first material having a first stretch characteristic (para [0018], the sweatshirt is formed from woven, or napped fabric structure, such as fleece), and wherein the collar is formed from a second material having a second stretch characteristic (para [0019], the collar 140 is formed from knit-ribbed band). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the front portion and the back portion of Weisbaum formed from a first stretch material as the material of the upper body of Becton and the front collar panel and the back collar panel of Weisbaum formed from a second stretch material as the material of the collar of Becton for the benefit of making sweatshirt with warm retention and wind protection (Becton, para [0018]).
Regarding claim 6, the modified garment Weisbaum-Becton does not teach the second stretch characteristic is greater than the first stretch characteristic. However, Becton teaches the second stretch characteristic is greater than the first stretch characteristic (para [0019], the collar 140 is formed from knit-ribbed band; para [0018], the sweatshirt is formed form fleece; then knit ribbed band has greater stretch than fleece material). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stretch characteristic of the modified garment Weisbaum-Becton that the second stretch characteristic is greater than the first stretch characteristic as taught by Becton for the benefit of making sweatshirt with warm retention and wind protection (Becton, para [0018]).
Regarding claim 7, the modified garment Weisbaum- Becton does not teach the second material comprises a knit material having a plurality of ribbed knit structures. However, Becton teaches the second material comprises a knit material having a plurality of ribbed knit structures (para [0019], the collar 140 is formed from knit-ribbed band). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second material of the modified garment Weisbaum-Becton comprising a plurality of ribbed knit structures as taught by Becton for the benefit of making sweatshirt with warm retention and wind protection (Becton, para [0018]).

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbaum (US 1046128) in view of Becton (US 20140047614).
Regarding claim 16, Weisbaum teaches an upper-body garment (fig. 1 shows an upper portion of a shirt) comprising: 
a front portion and a back portion that together define at least a neck opening (figs. 1-2), 
a front collar panel (fig. 1, neck band 4) having a superior edge, an inferior edge, a first terminal end (fig. 3, tab 6), and a second terminal end (fig. 3, tab 7), the inferior edge of the front collar panel affixed to a front side of the neck opening (fig. 1); and 
a back collar panel (figs. 1-3, panel 9 and gusset 8) having a superior edge, an inferior edge, a first terminal end, and a second terminal end, the inferior edge of the back collar panel affixed to a back side of the neck opening (fig. 1); 
the first terminal end of the front collar panel is in an overlapping relationship with the first terminal end of the back collar panel at a first side of the neck opening to form a first intersection point (annotated fig. 1 above), and the second terminal end of the front collar panel is in an overlapping relationship with the second terminal end of the back collar panel at a second side of the neck opening to form a second intersection point (annotated fig. 1 above), and wherein the inferior edge of the back collar panel comprises a first segment that extends inferiorly from the first intersection point to a vertex and a second segment that extends inferiorly from the second intersection point to the vertex to form a V-shape (annotated fig. 1 above).
Weisbaum does not teach the front portion and the back portion formed from a first material having a first stretch characteristic, wherein the front collar panel and the back collar panel are formed from a second material having a second stretch characteristic that is greater than the first stretch characteristic. 
However, Becton teaches the front portion and the back portion of the upper body garment are formed from a first material having a first stretch characteristic (para [0018], the sweatshirt is formed from woven, or napped fabric structure, such as fleece), and wherein the collar is formed from a second material having a second stretch characteristic (para [0019], the collar 140 is formed from knit-ribbed band), the second stretch characteristic is greater than the first stretch characteristic (knit ribbed structure has greater stretch characteristic than fleece material).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the front portion and the back portion of Weisbaum formed from a first stretch material as the material of the upper body of Becton and the front collar panel and the back collar panel of Weisbaum formed from a second stretch material as the material of the collar of Becton for the benefit of making sweatshirt with warm retention and wind protection (Becton, para [0018]).
Regarding claim 17, the modified garment Weisbaum- Becton does not teach the second material comprises a knit material having a plurality of ribbed knit structures. However, Becton teaches the second material comprises a knit material having a plurality of ribbed knit structures (para [0019], the collar 140 is formed from knit-ribbed band).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second material of the modified garment Weisbaum-Becton comprising a plurality of ribbed knit structures as taught by Becton for the benefit of making sweatshirt with warm retention and wind protection (Becton, para [0018]).
Regarding claim 19, the modified garment Weisbaum-Becton teaches the front portion and the back portion of the upper body garment are joined together at least at the first shoulder seam and a second shoulder seam (annotated Weisbaum, fig. 2 below), the first terminal end of the front collar panel and the first terminal end of the back collar panel are positioned adjacent to the first shoulder seam, and the second terminal end of the front collar panel and the second terminal end of the back collar panel are positioned adjacent to the second shoulder seam (annotated Weisbaum, fig. 3 below).


    PNG
    media_image2.png
    240
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    527
    media_image3.png
    Greyscale



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbaum (US 1046128) and Becton (US 20140047614) as applied to claims 7 and 17 above, and further in view of Duncan (US 1696671).
Regarding claim 8, the modified garment Weisbaum-Becton does not teach a longitudinal axis of each rib of the plurality of ribbed knit structures is oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel. 
However, in the same field of endeavor, Duncan teaches a longitudinal axis of each rib of the plurality of ribbed knit structures is oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel (figs. 1-2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the ribbed knit structure of the modified garment Weisbaum-Becton with a longitudinal axis of each rib oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel as taught by Duncan for the benefit of providing high degree of elasticity in the crosswise section in doffing and donning the shirt.
Regarding claim 18, the modified garment Weisbaum-Becton does not teach a longitudinal axis of each rib of the plurality of ribbed knit structures is oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel. 
However, in the same field of endeavor, Duncan teaches a longitudinal axis of each rib of the plurality of ribbed knit structures is oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel (figs. 1-2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the ribbed knit structure of the modified garment Weisbaum-Becton with a longitudinal axis of each rib oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel as taught by Duncan for the benefit of providing high degree of elasticity in the crosswise section in doffing and donning the shirt.

Response to Arguments
Applicant’s arguments, filed 06/17/2022, with respect to the drawing objection have bene fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, filed 06/17/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732       


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732